In re Blanco, Kathleen Babineaux Gov.; — Other; Applying for Supervisory *1164and/or Remedial Writs, Parish of West Feliciana, 20th Judicial District Court Div. A, No. 07-WLFN-12; to the Court of Appeal, First Circuit, No. 2007 KW 1604.
Writ denied. The trial judge did not abuse his discretion in refusing to grant a new deadline for filing writs related to the initial motion to quash when the state failed to file its writ application or request an extension within the original deadline granted by the trial judge. The “alternative” issues in the second motion were included in the first motion. The writ application in all respects is therefore denied.
JOHNSON, J., would grant.
KNOLL, J., would grant.